UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6314


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRELL ANTHONY HARGROVE, a/k/a Rell,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:06-cr-00026-JAG-1)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrell Anthony Hargrove, Appellant Pro Se.     Roderick Charles
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrell Anthony Hargrove appeals the district court’s

order denying       his   motion,   brought    under    18    U.S.C.   §     3582(c)

(2012) and Federal Rule of Criminal Procedure 32, to correct

errors in his presentence report.              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons    stated    by     the   district     court.         United   States     v.

Hargrove, No. 3:06-cr-00026-JAG-1 (E.D. Va. Feb. 14, 2014).                      We

dispense    with     oral    argument   because        the    facts    and    legal

contentions   are     adequately    presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2